Citation Nr: 0705528	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-38 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease (DJD) of the right knee (secondary to gunshot 
wound), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for a gunshot 
wound to the right leg, involving Muscle Group (MG) XI, 
currently evaluated as 20 percent disabling.

3.   Entitlement to an increased evaluation for right lower 
extremity neuropathy (secondary to gunshot wound), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans' Affairs (VA), Regional Office (RO), which had 
denied entitlement to the requested benefits.  These denials 
were confirmed and continued by rating decisions issued in 
January and July 2004.

In a November 14, 2006, decision, the Board held that an 
increased evaluation for right knee DJD was not warranted, 
and which remanded the issues of increased evaluations for 
gunshot wound residuals to the right leg and for right 
extremity neuropathy for additional evidentiary development.  
In a separate order, the Board had vacated the November 14, 
2006, decision due to the death of the veteran before the 
issuance of that decision.


FINDINGS OF FACT

1.  The veteran served on active duty from January 1944 to 
April 1946.

2.  On January 8, 2007, the Board was notified by the Waco, 
Texas, RO that the veteran died on August [redacted], 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This 
appeal on the merits has become moot by virtue of the death 
of the veteran, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim which might be brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2006).


ORDER

The appeal is hereby dismissed.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


